Citation Nr: 0727029	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disability manifested 
by stress.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981 and had subsequent service in the National Guard from 
August 1982 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
that hearing is associated with the claims file.  

In a November 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for disability 
manifested by stress.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an August 2006 order, the Court 
vacated the Board's decision and remanded the matter to the 
Board for further proceedings.  [The Court affirmed the 
Board's November 2004 decision as to the denial of service 
connection for a bilateral leg condition.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2006 order, the Court noted that during the May 
2004 hearing the veteran reported being seen by "Dr. Olsen . 
. . in Columbus[, Georgia]," who worked for VA.  See August 
2006 Court order, page 2.  A review of the May 2004 hearing 
transcript reveals that the veteran identified Dr. Olsen as a 
"VA clinic doctor."  See hearing transcript, page 7.  The 
Court found that the Board's November 2004 decision was based 
on an incomplete record due to its failure to make reasonable 
efforts to obtain Dr. Olsen's treatment records.  The Court 
also instructed the Board to consider whether a VA 
examination was required.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the claimed disability 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include all 
treatment records pertaining to the 
veteran from the Chalmers P. Wylie VA 
Outpatient Clinic in Columbus, Ohio 
since service.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any 
disability manifested by stress.  The 
claims folder should be made available 
to the examiner.  Specifically, the 
examiner should provide the following 
information:

a) Does a disability manifested by 
stress currently exist?

b) If a disability manifested by stress 
is currently present, please render an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) related to 
military service.

The rationale for any opinion should be 
provided.  

3.  Then readjudicate the claim on 
appeal in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



